


110 HR 5988 IH: Fair and Justifiable Credit Card

U.S. House of Representatives
2008-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5988
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2008
			Mr. Hinchey (for
			 himself, Mr. McDermott,
			 Mr. Grijalva,
			 Ms. Lee, Mr. Kucinich, and Ms. Woolsey) introduced the following bill; which
			 was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to impose a cap on the
		  rate of interest that may be charged on consumer credit card accounts, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair and Justifiable Credit Card
			 Interest Rate Act of 2008.
		2.Prohibition on
			 unfair and usurious credit card interest ratesSection 107 of the Truth in Lending Act
			 (U.S.C. 1606) is amended by adding at the end the following new
			 subsection:
			
				(f)National
				consumer credit card interest rate capThe annual percentage rate applicable to
				any extension of credit on a credit card account under an open end consumer
				credit plan may not exceed 20
				percent.
				.
		
